NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YEGHISABET GRIGORYAN,                           No.    15-72666

                Petitioner,                     Agency No. A095-880-756

 v.
                                                MEMORANDUM *
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Yeghisabet Grigoryan, a native and citizen of Armenia, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen

removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Avagyan v. Holder, 646



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 672, 674 (9th Cir. 2011). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying the motion to reopen based

on ineffective assistance of counsel for failure to show prejudice, where Grigoryan

offered no new contentions or evidence regarding nexus to a protected ground, and

therefore did not establish that prior counsels’ performance may have affected the

outcome of his proceedings. See Maravilla Maravilla v. Ashcroft, 381 F.3d 855,

858 (9th Cir. 2004) (to establish prejudice for an ineffective assistance of counsel

claim, an alien must demonstrate that counsel’s performance may have affected the

outcome of the proceedings).

      The record does not support Grigoryan’s contention that the agency failed to

consider arguments or provide sufficient reasoning. See Najmabadi v. Holder, 597
F.3d 983, 990 (9th Cir. 2010).

      We lack jurisdiction to consider Grigoryan’s contention that the agency

abused its discretion in declining to reopen her case sua sponte. See Ekimian v.

I.N.S., 303 F.3d 1153, 1159-60 (9th Cir. 2002); Mejia-Hernandez v. Holder, 633
F.3d 818, 823-824 (9th Cir. 2011); cf. Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir.

2016). Grigoryan urges us to reconsider our holding in Ekimian, but a three-judge

panel cannot overrule circuit precedent in the absence of an intervening decision




                                          2                                    15-72666
from a higher court or en banc decision of this court. See Avagyan v. Holder, 646
F.3d 672, 677 (9th Cir. 2011).

      We deny the request for EAJA fees as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                  15-72666